Case 1:20-cv-01225-RP Document 1-2 Filed 12/16/20 Page 1of5

EXHIBIT B
Law Enforcement and TxDoT use onty CASE 1:20-cv-01225-RP Document 1-2 Filed-42 4
(FATAL

 

CMV

®

[JscHooL Bus [] RAILROAD [] MAB

CIsupPLement [)

ACTI

VE
SCHOOL ZONE

 

 

2H POo—Page ofS
Total Teter paar 17937078,1
um. um.
Mare] ft 4 [Brena | 4 (S88! 72020433511

 

 

 

 

Texas Peace Officer's Crash Report (Form CR-3 1/1/2018)

Refer to Attached Code Sheet for Numbered Fields

Mail to: Texas Department of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas
Me. *=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, etc.). Page 1 of 4
“Crash Date *Crash Time Case Local Use
(MMIDD/YYYY) 10/22/2020 | (24HRMM)) 1) 3) 9 | © Jin 20-1022-0012 1
*County *City ol Outside
> |Name WILLTAMSON Name ROUND ROCK City Limit
2 Inyour opinion, did this crash result in atleast [x] Yes Latitude Longitude —
s $1,000 damage to any ona person's praperty? (No (decimal degrees) | | I] | | | | (decimal degrees) | I | l I | |
9 ROAD ON WHICH CRASH OCCURRED
oy
"41 Rdwy. "Hwy. 2 Rdwy. Block 3 Street * Street 4 Street
z
| Sys. a8 Num, a5 Part i Num. Lia Prefix Name INTERSTATE HIGHWAY 35 Suffix
b&
S al Crash Occurred on a Private Drive or oO Toll Road/ | Speed Const. []Yes | Workers []Yes | Street
z Road/Private Property/Parking Lot TollLane =| Limit 70 Zone [x]No | Present []No Desc, BLACK TOP ROADWAY
~
a INTERSECTING ROAD, OR IF CRASH NOT AT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
*l a C1Yes |1 Rwy. Hwy. 2. Rawy. Block 3 Street Street 4 Street
int. EK]No | Sys. LR Num. Part 1 Num. 100 Prefix W Name OLD SETTLERS Suffix BLVD
Distance from Int. LJ FT |3 oir. trom int. Reference Street RRX
or Ref. Marker 1 EX] Mi jor Ref. Marker = S Marker Desc. BLACK TOP ROADWAY Num] | f{ | | | |
Unit 5 Unit oO Parked Hitand |LP LP
Num. 4 Desc. 4 Vehicle Run State op Num. 1.826814 VIN; 2) %) P)X,D)4,9,X%,4,;5,0,6),6)6,5)9 19
Veh. 6, Veh. Veh. Veh. 7 Body Pol,, Fire, EMS on
Emergency (Explain in
Year; 2) 9 | 21; 0 [Color BLK Make PETERBILT Model 389 Syle rr Narre checked)
8 DLID DL/ID DL/ID 9 DL 10 CDL 11 DL DOB 1s. § ie, BBR
Type 2 State cp Num. ©360707056407 Class 9g End 9g Rest. 98 wmmmooryyyyy 9 Oy Oy ty Py
Address (Street,
City, State, ZIP) 480 20H RUE SAINT-GEORGES, CD G5y8J3
“ : 2. 7
a|5 a 7 ¥8 Name: Last, First, Middle ee £ x ¥ & g 3 e}u,| # 2, 2 95
9 le : E ni ' fii ; ‘e er alm] & o| £) vA l< ~2PIOXlAziag
“a nter Driver or Primary Person for this Unit on first line S| w = a oe G/F alOz
glf2|reieé =| 2\eé| els | 2 |oelesl s |aa| 28 [adage
. 1 1 1 |COUTURE, ROGER N |56/| W 1 1 L 1 97 N 96 96 | 97 | 97
Wi
iS
§ Not Applicable - Alcohol and
Ww Drug Results are only reported
o for Driver/Primary Person for
= each Unit.
i
>=
Owner | Owner/Lessee
Citessee |Name & Address crs EXPRESS INC, 2100 95E RUE SAINT-GEORGES, CD G5Y8J3
Proofot [X]Yes ["] Expired | 26 Fin. Fin. Resp. SOCIETE D'ASSURANCE GENERAL Fin. Resp.
Fin.Resp.[~]No  [[] Exempt | Resp. Type 2 Name NORTHBRIDGE Num, 2027027
Fin. Resp. 27 Vehicle . _ 27 Vehicle S Vehicde — [] Yes
Phone Num. 9008376030 Damage Rating1) | 2 tt] F | R 1 | 1 | Damage Rating 2 Iolo}. pot eg Inventoried [EZ] No
Towed Towed
By DRIVEN FROM SCENE BY DRIVER To DRIVEN FROM SCENE
Unit 5 Unit oO Parked Hitand |LP LP
Num. 9 Desc. ¢ venice |L] pun State op Num. RK2969E VIN, 2;M, 5,9, 2,2,6,2,7,;5,2,1,8)9;7 4519
Veh. 6. Veh. Veh. Veh, 7 Body Pol, Fire, EMS on
& Expiain |
Year) 2) 9) 2,0 [Color BLK Make UNKNOWN Model UNKNOWN Style 98 Se katesa
8 DLAD DL/ID DL/ID 9 DL 10 CDL 11 DL DoB
Type State Num. Class End. Rest. (MMIDD/YYYY) | | " i |
Address (Street,
City, State, ZIP)
4 2 © o> 5 ;
SiS <: a gs Name: Last, First, Middle 2 S| x y % a] Bais g x 2, Bn 95
2 eé & B45 Enter Driver or Primary Person for this Unit on first line =F wlre| 2 ra eT a ies ot eee JB Og O38 af
wie Zj“ Pleo SG] 2 i2a] 2] 2] 8 l[SeZiRz] 8 [Aa] ee [RGIAZ/AG
&
g
5 Not Applicable - Alcohol and
ul Drug Results are only reported
3 for Driver/Primary Person for
= each Unit.
Ww
>
Owner |Owner/Lessee | f
[]tessee [Name 8 Adarestic pg” ‘expres | INC., 2100 95 RUE | sAINT- G#ORGHS.c5yed3 }) q Pied | ‘a
Proofof [Yves [] Expired | 26 Fin. eT ) [Fine Roh. SOCIETE ‘D' ASSURANCE GENERAL ™|Fin. Resp.
Fin.Resp.[~]No [_] Exempt | Resp. Type 2 : Name NORTHBRIDGE Num. 2027027
Fin. Resp. 27 Vehicle 27 Vehicle Vehide  []Yes
Phone Num. 8008376030 Damage Rating1 | | | a | | i = | Damage Rating2 ; | | ® | ito] % | Inventoried [X] No
Towed Towed
By towed from scen by unit 1 To towed from scen by unit 1

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Law Enforcement and TxDOT Use ONYASE Page 2 of 4
Form CR-3 (Rev. 1/1/2018) aa
Unit | Prsn. Date of Death Time of Death
Num. | Num: Taken To Taken By (MMUDDIYYYY) (24HR:MM)
{ J |
WO
OW
zs j_ J |
ex
ao [ 4 |
ox
a>
ae oo
| J |
—
Nutt, Raa Charge Citation/Referenca Num.
ig
<
1s
i Damaged Property Other Than Vehicles Owner's Name Owner's Address
oO
<x
=
a
ES ey
Unit fd 10,0014 oO TRANSPORTING [1] 9+ capactry CMV Disabling Elves 28 Veh. 29 Carrier Carrier
Num. 4 LBS. HAZARDOUS MATERIAL Damage? [ZINo |Oper. 2 ID Type 1 ID Num. 00515867
Carrier's Carrier's 30 Veh.
Corp. Name CRS-EXPRESS Primary Addr. 2100 95 RUE APT., SAINT-GEORGES, QC SAINT-GEORGES, QUEBEC CANADA, CD G5x8J3 Type 9
31 Bus TRsvw HazMat [_] Yes |32 HazMat HazMat 32 HazMat HazMat 33 Cargo
GO| Type 0 EJGVWR 1810101010) [Released JNo |Class Num. IDNum| j{ [J]. | | |  |[ClassNum. [ID Num.| ll L | | [Body Type 3
Unit CIRGVW 34 Ter. CMV Disabling [_] Yes} Unit LIRGVW 34 Trir. CMV Disabling [_] Yes
Num. 2 IGVWR | 8 /° \° \° \° Type 2 Damage? {k]No | Num. CiswrR | | | { | | Type Damage? (No
Sequence Intermodal Shipping [_] Yes Grose Total Num.
Of Events ah Seq. 1 13 abheq.2 a6 pad. S Na Gast Container Permit No isent Axles
we -
a 36 Contributing Factors (Investigator's Opinion) 37 Vehicle Defects {investigator's Opinion) nvironmental and Roadway Conditions
os Unit # Contributing May Have Contrib. Contributing May Have Contrib. 38 39 40 41 42 43 44
o& Weather Light Entering | Roadway | Roadway | Surface | Traffic
6S i 4 Cond. Cond. Roads Type | Alignment] Condition | Control
zg
1 4; 97 3 1 1 11
Investigator's Narrative Opinion of What Happened Field Diagram - Not to Scale
{Attach Additional Sheets if Necessary) _
UNIT 1 TOWING UNIT 2. UNIT 2 NOT STRUCK DURING ACCIDENT. UNIT 1 ; ie i
CHANGED LANES WHEN UNSAFE FROM MIDDLE LANE INTO RIGHT LANE. IN ' No!
DOING SO THE FRONT RIGHT OF UNIT 1 STRUCK THE REAR LEFT QUARTER i | ”
OF UNIT 3 (POI 1). UNIT 3 SPUN OUT IN FRONT OF UNIT 1 AND STRUCK
INSIDE WALL (POI 2). UNIT 4 THEN STUCK UNIT 3 IN THE LEFT DOOR
(POI 3). Not To Scale
5 oe
= oe
Q a” fa ,
[s] i i
= of}
uw Me, Sr, | ORIONAL Poin
e
i “ov 4
= a :
= a ;
NORTH BOUND IH 36
¥ # # a
a E a =, in ,
&| Time Notified How : Time Arrived Report Date
2] 24HR:MM) y +) 3) 9 | 4 [NotiiedDispatch (24HRMM) | +) 3,2 42 |(mDDNyYyY) 10/22/2020
3 invest. [] Yes | Investigator 1D
5 Comp. []}No  |Name (Printed) Saffel, Shannon Num. 2008
a
ORI ‘ Service/ | |
eee [tm |X 12 14 16 Jo 18 jo jo | A9"Y RoUND ROCK POLICE DEPARTMENT Region/DA| A] D] Ay M j2

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: ; apo Aat
Law Enforcement and TxDOT Use onLy CASE 1:20-cv-01225-RP Document 1-2 Filed 42746720 Pp Ge 4-Bf-5 aon GeanoE a
ACTIVE 7
[FATAL CMV oO SCHOOL BUS [J RAILROAD (MAB [SUPPLEMENT [] SCHOOL ZONE ium. | l 14 hu. | I 4 Crash ID /2020433511
i. 4 ® Texas Peace Officer's Crash Report (Form CR-3 1/1/2018)
2 Mail to: Texas Department of Transportation, Crash Data and Analysis, P.O. Box 149349, Austin, TX 78714. Questions? Call 844/274-7457
eet Refer to Attached Code Sheet for Numbered Fields
et treneponision, *=These fields are required on all additional sheets submitted for this crash (ex.: additional vehicles, occupants, injured, etc.). Page 3 of 4
*Crash Date “Crash Time Case Local Use
(MMIDDIYYYY) 10/22/2020 | (24HRMM), 1), 3) 9 | O° |ip ~ 20-1022-0012 ADAM 1
*County "City Oo Outside
> |Name WILLIAMSON Name RouND ROCK City Limit
2 Inyaur opinion, did ¢hiscrash result in atleast [x] Yes Latitude Longitude —
Ss $1,000 damage to any one person's property? = [No (decimal degrees) | | a | | | | (decimal degrees) | \ | It i | | |
8 ROAD ON WHICH CRASH OCCURRED
ey
"4 Rdwy. "Hwy. 2 Rdwy. Block 3 Street * Street 4 Street
iz
S| sys. oH Num. 25 Part ie Num, +394 Prefix Name INTERSTATE HIGHWAY 35 Suffix
pos
S oO Crash Occurred on a Private Drive or Toll Road/ | Speed Const, []Yes | Workers [Yes | Street
a Road/Private Property/Parking Lot TollLane | Limit 70 Zone [y]No | Present E]No | Desc BLACK TOP ROADWAY
i
a INTERSECTING ROAD, OR IF CRASH NOTAT INTERSECTION, NEAREST INTERSECTING ROAD OR REFERENCE MARKER
late C1Yes |1 Rdwy. Hwy. 2. Rdwy. Block 3 Street Street 4 Street
int. FJNo | Sys. LR Num. Part 1 Num. 100 Prefix W Name OLD SETTLERS sumix BLVD
Distance from Int. (IFT |3 oir, trom Int. Reference Street RRX
or Ref. Marker 1 FR] Mi jor Ref. Marker = S Marker Desc, BLACK TOP ROADWAY Num. | | | j | |
Unit 5 Unit Oo Parked Hitand |LP LP
Num. 3 Desc. 4 vehicle | C1 pun State px NUM. mGG4359 VIN, KN, A, D, 2,1, 2,3), 6) 6) 6&)9,7 18 5749 |?
Veh. 6. Veh, Veh. Veh, 7 Body Pol., Fire, EMS on
E (Explain
Year| 21 9 4 9 | & [Color wHr Make KIA Medel RIO Style p4 Narrative checked)
8 DL/ID DLID DLIID 9 DL 10 CDL 11 DL DOB / / 1.9809
Type 4 State py Num. 93955067 Class End. 9 Rest. 9g (MM/DDIYYYY) | 0 ' 9 vy 1 6 eee
Address (Street,
City, State, ZIP) 1219 S 15TH ST TEMPLE, TX 76504
“ : < = $ ;
als d 5 | 88 Name: Last, First, Middle 2e e x | ¥ z 2 3 |u| # 2. 2s 25
ale Elo Bis" Enter Driver or Primary Person for this Unit on first line Soi w |] EE; uw] & fp] £) 4 |< g% [Og/OR/08
B22 [0 5|2 8 =| 2 les] eo || 2 logles| 5 [ad] 22 [nGladl a5
he! 1 1 1 |HARRELL, LACYNDRA CHARNELLE B 31 B 2 1 1 oS 97 N 96 96 | 97 | 97
a
=
& Not Applicable - Alcohol and
uy Drug Results are only reported
v for Driver/Primary Person for
= each Unit.
wy
>
Owner | Owner/Lessee
Citessee [Name & Address paRRELL, LACYNDRA CHARNELLE, 1219 S 15TH ST TEMPLE, TX 76504
Proofot [2] Yes [] Expired | 26 Fin. Fin. Resp. Fin. Resp.
Fin. Resp. ["]No [[] Exempt | Resp. Type 2 Name HOMESTATE COUNTY MUTUAL Num. TLCO1275664-19
Fin. Resp. 27 Vehicle 27 Vehicle ‘ Vehie = [1Yes
Phone Num. 254-776-4521 Damage Rating 1 | 1 | 2 | F { D 1 3 | Damage Rating 2 lL] 6 rp Py RI | 2 | Inventoried [=] No
Towed Towed
By STARS TOWING To 1251 PROVIDENT LN.
Unit 5 Unit oO Parked Hitand |LP LP
Num. 4 Desc. 4 vehice |L] Run State psy Num. wwp9969 VIN, J) T)B,)B,)U,5,5,/R,6,6,5,3,5,9,1 42 18
Veh. 6. Veh. Veh. Veh. 7 Body Pol., Fire, EMS on
E Explain |
Year} 2) 9 21) 6 [Color RED Make ToYoTA Model 4RUNNER Style sv Nanmavel checked)
8 DLIID DLAD DLID 9 OL 10 CDL 11 DL pos ‘
Type State py Num. 49697265 Class End. og Rest. 9¢ (MMIDDIYYYY) | a3 " a 9 | al e 9,7
Address (Street,
City, State, ZIP) 11033 PLEASANTON RD APT 2B SAN ANTONIO, TX 78221
“ : e Bs 4
& 5 é oy ge Name: Last, First, Middle Be £ x ¥ % & ¥ lay x 2, 2 95
wale El& gis! Enter Driver or Primary Person for this Unit on first line 28) wa £pu}| mye 2) EF) 4 l< g% |S asaalag
Bl22|e|78 =8| 2|eé| 2 |e | 2 [eeles| s laa] 28 |adladla
ms 1 1 1 |GARCIA, JESS ALEXANDER N | 23 H 1 1 1 1 97 N 96 96 | 97 | 97
>
g 2 | 2 | 3 |CARRIZALES, NIKKI ISLEEN n]26}/H]2]2]211]1 |97 | N Not Applicable - Alcohol and
uw Drug Results are only reported
Go for Driver/Primary Person for
= each Unit,
>
[E] Owner |Owner/Lessee ™ - F r ay
f ; i
L] Lessee [Name & Addres¢) cancfa ) oy ule RY 47035 pReAsaNTON RO! Say pitt) eliza r= 7: ¢
Proofof [2] Yes [C] Expired |26'Fin. ~ | |Fin’Resp.GETCO™ — * GOVERNMENT EMPLOYEES” |Fin. Reap.” Oo
Fin.Resp.T]No  [[] Exempt | Resp. Type oF ~  |Name INS. CO. Num. 4601005129
Fin. Resp. 27 Vehicle 27 Vehicle = Vehicie — [1Yes
Phone Num. g990-841-3000 Damage Rating 4 | 1 | 1 | F | R | "i j 1 | Damage Rating 2 Lot JJ “yo oP fT fy Inventoried [EZ] No
Towed Towed

 

By DRIVEN FROM SCENE BY DRIVER To DRIVEN FROM SCENE

 

 

 
 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

Law Enforcement and TxDOT Use ON(VASE [dase Page 4 of 4
Form CR-3 (Rev. 1/1/2018) 20-1022+0012 =e
Unit | Prsn. Date of Death Time of Death
Num. | Num. Taken To Taken By (MM/DDIYYYY) (24HR:MM)
3 1 ST. DAVIDS ROUND ROCK HOSPITAL WILLIAMSON COUNTY EMS | i |
38
od
25 | { |
a
&
ag | | |
a>
az | | |
| | |
i
Nutr, Roe Charge Citation/Referenca Num.
0
9
<
Is
Fe Damaged Property Other Than Vehicles Owner's Name Owner's Address
oO
<
~
Q
Unit 10,001 TRANSPORTING ry 28 Veh 29 Cari Carri
n 001+ CMV Disabling es eh. arrier arrier
Num. Cl ies. Cl pazaroous material |L] 9+CAPACITY | oraces  EINo |Oper. ID Type ID Num,
Carrier's Carrier's 30 Veh.
Corp. Name Primary Addr. Type
=/51 Bus LIRGVW HazMat [[] Yes |32 HazMat HazMat 32 HazMat HazMat 33 Cargo
GO| Type Clewry + {[ | | | |Released [No [Class Num. IDNum| 4 Jf | | | |Class Num. ID Num. | IL £|._ | |Body Type
Unit CIRGVw 34 Trir. CMV Disabling [[] Yes| Unit CIRGvw 34 Thr. CMV Disabling [_]Yes
Num. LIGWR | } 1 1 | [tyee Damage? []No | Num. CievwR | | | | | | | Type Damage? (_JNo
Sequence Intermodal Shipping L] Yes Groep Total Num.
Of Events 56.Seq. 1 36 Seq. 2 SaSeq: 5 33.5eq.4 Container Permit []No sight Axles
LEA ETP
a 36 Contributing Factors (investigator's Opinion) 37 Vehicle Defects (Investigator's Opinion) nvironmentat and Roadway Conditions
os Unit # Contributing May Have Contrib. Contributing May Have Contrib. 38 39 40 41 42 43 44
SE Weather Light Entering | Roadway | Roadway} Surface | Traffic
63 Cond. Cond. Roads Type | Alignment} Condition | Control
zg
Investigator's Narrative Opinion of What Happened Field Diagram - Not to Seale
(Attach Additional Sheets if Necessary)
=
<
8
=
ay
lr
§
<x
=
a “a ; : P 4
ee I a { , j
' y,OV a P Be ry ;
“ oY | yt ee I be E
mma =
| Time Notified How Time Arrived Report Date
& (24HR:MM) ~ 21 3) 9 | 4 |Notifiedpispatch (24HRMM) 2) 3,2 )2 |(mmopryyy) 10/22/2020
Wlinvest. [] Yes |Investigator ID
qcome: []No  |Name (Printed) Saffel, Shannon Num. 2008
ORI * Service/
zig, 1T |X [2 14 16 Jo 45 jo Jo | APY ROUND ROCK POLICE DEPARTMENT Region/DA| A} | Ay «| ji

 

 

 

 

 

 

 

 

 

 

 

 

 

 
